DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 10 January 2020.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/652270, 14/681356, 14/016099, 61/697824, fails to provide adequate support or 
In particular, the prior filed applications do not disclose:
Claim 1 recites: “receives, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receives, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range; identifies, using the product characteristics of a product available from the seller to be sold seller to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; and in response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual without revealing the physical address of the one of the plurality of individuals to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals.
Claim 10 recites, “receives, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receives, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range; automatically without human intervention identifies, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; in response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual without revealing the physical address of the one of the plurality of individuals to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals.” (Emphasis added).
Claim 17 recites: “receives, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one either a product category or product identification and either price or price range and either a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receives, as input from a plurality of sellers in a reverse auction format, offers to sell a product to the one of the plurality of individuals that meet the characteristics of the desired product input by the one of the plurality of individuals; and in response to identifying a winner of the reverse auction inputs from the plurality of sellers, facilitates the delivery of the identified product to the one of the plurality of individuals without revealing the physical address of the one of the plurality of individuals to any of the plurality of sellers and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals, wherein the winner is identified automatically or by the user.” (Emphasis added).
As the Applicant has failed to provide disclosure in accordance with 35 USC 112a with respect to the above emphasized elements in the prior filed applications which this application claims priority to, the above claims are not entitled the benefit of the prior priority.  In addition, claims 2-9, 11-16, and 18-20 depend upon claims 1, 10, and 17, respectfully, and therefore are not entitled to the prior filed application priority as well.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2019 was filed after the mailing date of the initial action on 10 January 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 30 January 2020 was filed after the mailing date of the initial action on 10 January 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the Applicant claims, “receives, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared…in response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual without revealing the physical address of the one of the plurality of individuals to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals.”  The Applicant has rendered this claim indefinite and unclear for failing to particular define their invention.  In particular, the Applicant has stated that the seller provides the sharing preferences of what information of the individuals are to be shared with the system and under what conditions that information is to be shared, and then concludes the claim with the limitation that the system facilities the delivery with any additional information, beyond an address, related to the one of the plurality of individuals being shared with the seller according to the preferences of the one of the plurality of individuals.  In this case, the Applicant has stated that the seller is providing the rules for sharing additional information with the system, however the data storage system already contains the individual’s information (see the only other element of providing a data storage system including a physical address associated with each of a plurality of individuals”), and thus it is unclear as to how the seller can prevent this information from being shared with the system after the fact.  Additionally, the Applicant has referred to the seller providing this sharing rules, but then later states that the individuals and their preferences dictate which information is shared and under what conditions, thus, it is unclear as to who is providing the rules on sharing (seller or individual), as these limitations appear contradictory.  For the purpose of examination, the Examiner will interpret the individuals to provide preferences on what additional information is shared with the seller.  Claims 11-16 depend upon claim 10 and are rejected for inheriting its deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a data storage system including a physical address associated with each of a plurality of individuals; a controller in communication with the database; a memory coupled to the controller; receiving, as input from one of the plurality of individuals, characteristics of a desired product as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the 
The limitations of receiving, as input from one of the plurality of individuals, characteristics of a desired product as well as sharing preferences related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals; identifying, using the product characteristics and the characteristics of the desired product, a matching transaction; and facilitating the delivery of the identified product to the identified individual without revealing the physical address of the one individual to the seller and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals; as drafted, under the broadest reasonable interpretation, covers the performance of steps that can be performed in the mind, and the performance/management of commercial 
This judicial exception is not integrated into a practical application.  The claims do not recite an improvement in computer functionality, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (a data storage, a controller, and a memory) as tools to carry out the abstract idea.  In addition, the claims recite storing information (physical addresses) in a database, which is deemed extrasolution activity.  In addition, the claims recite the content received from the seller and individuals, which is deemed merely a narrowing of the field of use.  The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
The dependent claims 2-9, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite providing the address of the individual to the shipper, which encompasses the performance of commercial activity, including planning a shipping service, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 2).  In addition, the claims further recite further details of what constitutes received information (price, product identification, date range), which further narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 3, 4, and 7).  In addition, the claims further recite the type of entity a seller is, which further narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 5 and 6).  In addition, the claims further recite 

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing a data storage system; providing a controller; providing a memory; receiving, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receiving, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range; automatically without human intervention identifies, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an 
The limitations of receiving product characteristics of a product available from a seller; receiving characteristics of a desired product from individuals; identifying, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; and facilitating the delivery of the identified product to the identified individual without revealing the physical address of the individual to the seller and any additional information related to the of the individual is only shared with the seller according to the preferences of the one of the plurality of individuals; as drafted, under the broadest reasonable interpretation, covers the performance of steps that can be performed in the mind, and the performance/management of commercial activities (including marketing, sales activities, business relations), with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (a data storage, a controller, and a memory), the claim recites a series of steps that can be performed by human minds and by people.  For example, but for the reciting of generic computer elements, receiving product characteristics of a product available from a seller; encompasses a booking service 
This judicial exception is not integrated into a practical application.  The claims do not recite an improvement in computer functionality, another technology, or 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the storage of information in a database is data store is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
The dependent claims 11-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite providing the address of the individual to the shipper, which encompasses the performance of commercial activity, including planning a shipping service, and thus falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 11).  In addition, the claims further recite further details of what constitutes received information (price, product identification, date range), which further narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 12, 13, 14).  In addition, the claims further recite facilitating the delivery, which further recites the abstract idea of claim 1 (claims 15 and 16).  In addition, the claims recite the facilitation is done without human intervention, which is merely the automating of a manual process, and is deemed merely using generic computer elements as tools to carry out the abstract idea, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 15).

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a data storage system; a controller; a memory coupled to the controller; receiving, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range as well as sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; receiving, as input from a plurality of sellers in a reverse auction format, offers to sell a product to the one of the plurality of individuals that meet the characteristics of the desired product input by the one of the plurality of individuals; and in response to identifying a winner of the reverse auction inputs from the plurality of sellers, facilitating the delivery of the identified product to the one of the plurality of individuals without revealing the physical address of the one of the plurality of individuals to any of the plurality of sellers and any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals, wherein the winner is identified automatically or by the user.
The limitations of receiving characteristics of a desired product and as well as sharing preferences for additional information from an individual; receiving offers to sell a product to the individual from sellers in a reverse auction format; facilitating the delivery of the identified product to the individual without revealing the physical 
This judicial exception is not integrated into a practical application.  The claims do not recite an improvement in computer functionality, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (a data storage, a controller, and a memory) as tools to carry out the abstract idea.  In addition, the claims recite storing information (physical addresses) in a database, which is deemed extrasolution activity.  In addition, the claims recite the content received from the seller and individuals, which is deemed merely a narrowing of the field of use.  The claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the storage of information in a database is data store is deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  The claims are not patent eligible.
The dependent claims 11-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite receiving seller information for an auction, which encompasses conducting a reverse auction, and thus the claims further recite a commercial activity, and fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 18).  In addition, receiving input from sellers automatically, is deemed merely automating a manual process, and using 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-11, 13-16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US 2017/0186037 A1) (hereinafter Brady), in view of Engstrom (US 7240035 B1) (hereinafter Engstrom), and further in view of Harris et al. (US 2013/0290234 A1) (hereinafter Harris).

With respect to claim 1, Brady teaches:
A data storage system including a physical address associated with each of a plurality of individuals (See at least paragraphs 11, 12, 20, and 38 which describe 
A controller in communication with the database; a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller (See at least paragraphs 12, 21, 28, 35, 36, and 43 which describe a server and system acting as a managing party that controls the system).
Receives, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range (See at least paragraphs 11, 12, 20, 25, 38, 51-54, and 61 which describe a user inputting their desired products and product categories, wherein the inputting information additional includes pricing rules and date rules).
Receives, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product characteristics including a product category or a product identification and a price or a price range and a date or a date range (See at least paragraphs 11, 12, 19, 27, 36, 43, 45, 47, 48, and 56 which describe sellers providing a marketplace system product information for products that are for sale, wherein the information includes product identification, pricing, dates available, and product categories).
Identifies, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an 
In response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user).

Brady discloses all of the limitations of claim 1 as stated above.  Brady does not explicitly disclose the following, however Engstrom teaches:
In response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual without revealing the physical address of the one of the plurality of individuals to the seller (See at least column 3 lines 11-16 and column 6 line 57 through column 8 line 61 which describe a customer using a virtual address when purchasing goods from a seller, wherein the seller is unaware of the real address of the customer, and the shipping service is capable of delivering the item to the real address upon referencing a delivery hiding service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real 

The combination of Brady and Engstrom discloses all of the limitations of claim 1 as stated above.  Brady and Engstrom do not explicitly disclose the following, however Harris teaches:
Receives, as input from one of the plurality of individuals via a permission setting module, sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; Facilitates the delivery of the identified product to the identified individual, wherein any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals (See at least paragraphs 247-248 which describe a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user of Brady, with the system and method of a customer 

With respect to claim 2, the combination of Brady, Engstrom, and Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the physical address of the identified individual is provided to a shipper (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user, wherein the shipping service is provided with the address of the user).

With respect to claim 4, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the product identification in the product characteristics is a specific brand name of a product (See at least paragraphs 20, 25, 52, and 53 which describe the product information as including a specific brand of a product).

With respect to claim 5, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the seller is a brand (See at least paragraphs 11, 12, 27, 45, and 56 which describe the seller entity, wherein the seller is a merchant or retailer, which the Examiner notes would be a brand).

With respect to claim 6, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the seller is a retailer (See at least paragraphs 11, 12, 27, 45, and 56 which describe the seller entity, wherein the seller is a merchant or retailer).

With respect to claim 7, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the date range that received, as input from one of the plurality of individuals via a permission setting module, is prior to a given date (See at least paragraphs 20, 25, 38, 53, and 58 which describe a user providing date rules for items they desire, including time frames to they’d be interested in a product match).

With respect to claim 8, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the facilitation of the delivery of the identified product to the identified individual occurs automatically without human intervention (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers 

With respect to claim 9, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  In addition, Brady teaches:
Wherein the facilitation of the delivery of the identified product to the identified individual occurs in response to approval by the identified individual (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user, wherein the shipping occurs automatically or upon customer confirmation).

With respect to claim 10, Brady teaches:
Providing a data storage system including a physical address associated with each of a plurality of individuals (See at least paragraphs 11, 12, 20, and 38 which describe a data storage that includes user information, including address information of the users).
Providing a controller in communication with the database; providing a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions (See at least paragraphs 12, 21, 28, 35, 36, and 43 which describe a server and system acting as a managing party that controls the system).
Receives, as input from a seller, product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals, the product 
Receives, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range (See at least paragraphs 11, 12, 20, 25, 38, 51-54, and 61 which describe a user inputting their desired products and product categories, wherein the inputting information additional includes pricing rules and date rules).
Automatically without human intervention identifies, using the product characteristics of a product available from the seller to be sold to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual (See at least paragraphs 21, 35, 43, 51, 54, 56, and 58 which describe using the collected user and seller information to match parties automatically, and conduct a transaction of the match).
In response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user).

Brady discloses all of the limitations of claim 10 as stated above.  Brady does not explicitly disclose the following, however Engstrom teaches:
In response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual without revealing the physical address of the one of the plurality of individuals to the seller (See at least column 3 lines 11-16 and column 6 line 57 through column 8 line 61 which describe a customer using a virtual address when purchasing goods from a seller, wherein the seller is unaware of the real address of the customer, and the shipping service is capable of delivering the item to the real address upon referencing a delivery hiding service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real address, and wherein the seller does not upon the real address of Engstrom.  By using an anonymity service, a marketplace will predictably prevent unwanted parties from obtaining user addresses, and thus preventing the users from receiving unwanted solicitations, and encouraging further privacy.

The combination of Brady and Engstrom discloses all of the limitations of claim 10 as stated above.  Brady and Engstrom do not explicitly disclose the following, however Harris teaches:
Receives, as input from a user, sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; Facilitates the delivery of the identified product to the identified individual, wherein any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals (See at least paragraphs 247-248 which describe a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real address, and wherein the seller does not upon the real address of Engstrom, with the system and method of  a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties of Harris.  By using an anonymity service, a marketplace will predictably prevent unwanted parties from obtaining user addresses and information, and thus preventing the users from receiving unwanted solicitations, and encouraging further privacy.

With respect to claim 11, Brady/Engstrom/Harris discloses all of the limitations of claim 10 as stated above.  In addition, Brady teaches:
Wherein the physical address of the identified individual is provided to a shipper (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user, wherein the shipping service is provided with the address of the user).

With respect to claim 13, Brady/Engstrom/Harris discloses all of the limitations of claim 10 as stated above.  In addition, Brady teaches:
Wherein the product identification in the product characteristics is a specific brand name of a product (See at least paragraphs 20, 25, 52, and 53 which describe the product information as including a specific brand of a product).

With respect to claim 14, Brady/Engstrom/Harris discloses all of the limitations of claim 10 as stated above.  In addition, Brady teaches:
Wherein the date range that received, as input from one of the plurality of individuals via a permission setting module, is prior to a given date (See at least paragraphs 20, 25, 38, 53, and 58 which describe a user providing date rules for items they desire, including time frames to they’d be interested in a product match).

With respect to claim 15, Brady/Engstrom/Harris discloses all of the limitations of claim 10 as stated above.  In addition, Brady teaches:
Wherein the facilitation of the delivery of the identified product to the identified individual occurs automatically without human intervention (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user, wherein the shipping occurs automatically or upon customer confirmation).

With respect to claim 16, Brady/Engstrom/Harris discloses all of the limitations of claim 10 as stated above.  In addition, Brady teaches:
Wherein the facilitation of the delivery of the identified product to the identified individual occurs in response to approval by the identified individual (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products to customers upon finding a match between a seller and a user, wherein the shipping occurs automatically or upon customer confirmation).

With respect to claim 17, Brady teaches:
A data storage system including a physical address associated with each of a plurality of individuals (See at least paragraphs 11, 12, 20, and 38 which describe a data storage that includes user information, including address information of the users).
A controller in communication with the database; a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions (See at least 
Receives, as input from one of the plurality of individuals via a permission setting module, characteristics of a desired product including one of either a product category or product identification and either price or price range and either a date or a date range (See at least paragraphs 11, 12, 20, 25, 38, 51-54, and 61 which describe a user inputting their desired products and product categories, wherein the inputting information additional includes pricing rules and date rules).
Receives, as input from a plurality of sellers in a reverse auction format, offers to sell a product to the one of the plurality of individuals that meet the characteristics of the desired product input by the one of the plurality of individuals  (See at least paragraphs 11, 12, 19, 27, 36, 43, 45, 47, 48, and 56 which describe sellers providing a marketplace system product information for products that are for sale, wherein the information includes product identification, pricing, dates available, and product categories.  In addition, see at least paragraphs 43, 54, and 61 which describe the sellers posting their offers for items in a reverse auction).
In response to identifying a winner of the reverse auction inputs from the plurality of sellers, facilitates the delivery of the identified product to the one of the plurality of individuals, wherein the winner is identified automatically or by the user (See at least paragraphs 12, 45, 51, 53, 54, and 60-64 which describe shipping products to customers upon finding a winner of a reverse auction, wherein the system notifies parties of the auction and the winners).

Brady discloses all of the limitations of claim 17 as stated above.  Brady does not explicitly disclose the following, however Engstrom teaches:
In response to identifying a matching transaction, facilitates the delivery of the identified product to the identified individual without revealing the physical address of the one of the plurality of individuals to the seller (See at least column 3 lines 11-16 and column 6 line 57 through column 8 line 61 which describe a customer using a virtual address when purchasing goods from a seller, wherein the seller is unaware of the real address of the customer, and the shipping service is capable of delivering the item to the real address upon referencing a delivery hiding service).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user, wherein the sellers post offers in a reverse auction format, and the shipping occurs after a winner has been found of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real address, and wherein the seller does not upon the real address of Engstrom.  By using an anonymity service, a marketplace will predictably prevent unwanted parties from obtaining user addresses, and thus preventing the users from receiving unwanted solicitations, and encouraging further privacy.


The combination of Brady and Engstrom discloses all of the limitations of claim 17 as stated above.  Brady and Engstrom do not explicitly disclose the following, however Harris teaches:
Receives, as input from a user, sharing preferences for additional information related to the one of the plurality of individuals dictating what information related to the one of the plurality of individuals is to be shared by the system and under what conditions that information is to be shared; Facilitates the delivery of the identified product to the identified individual, wherein any additional information related to the one of the plurality of individuals is only shared with the seller according to the preferences of the one of the plurality of individuals (See at least paragraphs 247-248 which describe a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user, wherein the sellers post offers in a reverse auction format, and the shipping occurs after a winner has been found of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real address, and wherein the seller does not upon the real address of Engstrom, with the system and method of  a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties of Harris.  By using an anonymity 

With respect to claim 18, Brady/Engstrom/Harris discloses all of the limitations of claim 17 as stated above.  In addition, Brady teaches:
Wherein the input from the plurality of sellers is automatic based on data stored in the data storage system (See at least paragraphs 12, 21, 48, and 56 which describe seller information being provided to the marketplace automatically or manually input upon alerting of a reverse auction for a desired item).

With respect to claim 19, Brady/Engstrom/Harris discloses all of the limitations of claim 17 as stated above.  In addition, Brady teaches:
Wherein the input from the plurality of sellers is manually input by the sellers in response to a notification of the reverse auction (See at least paragraphs 12, 21, 48, and 56 which describe seller information being provided to the marketplace automatically or manually input upon alerting of a reverse auction for a desired item).

With respect to claim 20, Brady/Engstrom/Harris discloses all of the limitations of claim 17 as stated above.  In addition, Brady teaches:
Wherein the physical address of the identified individual is provided to a shipper (See at least paragraphs 12, 45, 51, and 62-64 which describe shipping products .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brady, Engstrom, and Harris as applied to claims 1 and 10 as stated above, and further in view of Sholtis et al. (US 2008/0250430 A1) (hereinafter Sholtis).

With respect to claim 3, Brady/Engstrom/Harris discloses all of the limitations of claim 1 as stated above.  Brady, Engstrom, and Harris do not explicitly disclose the following, however Sholtis teaches:
Wherein the price that is input from the seller is "free” (See at least paragraph 36 which describes a seller being able to list items for sale or donation, wherein the price would be set to free).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real address, and wherein the seller does not upon the real address of Engstrom, with the system and method of  a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties of Harris, with the system and method of a seller being able to list items for sale or donation, wherein the price would be set to free of Sholtis.  By setting the price of items to free, a seller would predictably be able to promote their services with a high acceptance likelihood, and thus further encouraging further commerce.

With respect to claim 12, Brady/Engstrom/Harris discloses all of the limitations of claim 10 as stated above.  Brady, Engstrom, and Harris do not explicitly disclose the following, however Sholtis teaches:
Wherein the price that is input from the seller is "free” (See at least paragraph 36 which describes a seller being able to list items for sale or donation, wherein the price would be set to free).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of pairing customers that desire products and sellers of products based on received product information, wherein upon finding a match, shipping the item to the user of Brady, with the system and method of a customer purchasing a product, wherein the customer uses a virtual address to hide their real address, and wherein the seller does not upon the real address of Engstrom, with the system and method of  a customer purchasing and paying for items, wherein the customer provides the system with information regarding how much information is provided to the sellers and other parties of Harris, with the system and method of a seller being able to list items for sale or donation, wherein the price would be set to free of Sholtis.  By setting the price of items to free, a seller would predictably be able to promote their services with a high acceptance likelihood, and thus further encouraging further commerce.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
15 June 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628